*324Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the merchandise marked “A” consists of traveling irons similar in all material respects to those the subject of Greatrex, Limited, and J. J. Gavin & Co., Inc. v. United States (33 Cust. Ct. 79, C. D. 1639), the claim at 13% percent under paragraph 353, as modified, supra, was sustained. The merchandise marked “B,” stipulated to consist of cases in chief value of leather of the same kind in all material respects as the leather cases for binoculars which were the subject of John P. Herber & Co., Inc. v. United States (30 Cust. Ct. 193, C. D. 1519), except that the leather cases herein are used for carrying the involved irons, was held dutiable at 20 percent under paragraph 1531, as modified, supra.